Order, Supreme Court, New York County, entered May 23, 1980, granting plaintiff’s motion to disqualify defendant’s counsel, unanimously reversed, on the law, with costs and disbursements, and the motion denied. The attorney whose disqualification is-sought represented an unincorporated association, consisting of nine tenants of which plaintiff was one, for an eight-month period in 1977 prior to the conversion of the premises in question to co-operative ownership. This representation culminated in the negotiation and execution with the landlord sponsor, of a tenants-in-occupancy agreement, the terms of which are not at issue in this litigation. After the conversion to co-operative status the attorney was retained, and continues to serve, as counsel for the co-operative, which he represents in this proceeding. At a shareholder’s meeting in March of 1980, 17 of 20 leaseholders voted to terminate plaintiff’s proprietary lease for "objectionable conduct”, as described and provided under a section of the lease. Plaintiff commenced this action challenging that determination, and seeking declaratory and injunctive relief as well as compensatory and punitive damages. We do not find any basis for disqualification. No showing whatsoever has been made of any substantial relationship between the issues of this litigation and the subject matter of the prior representation, other than a vague reference to learning nonpublic facts about plaintiff’s personal background and social life, none of which appears to be an issue here. Nor do we find any appearance of impropriety, inasmuch as the attorney has always represented the tenant body. The other grounds asserted in support of the motion do not provide a basis for disqualification. Concur—Murphy, P. J., Kupferman, Fein, Sullivan and Carro, JJ.